MEMORANDUM **
Alfredo Aguiniga-Heredia pled guilty to one count of importation of marijuana in violation of 21 U.S.C. §§ 952 and 960. The district court sentenced Aguiniga-Heredia to eighteen months in custody. Aguiniga-Heredia appeals, and we affirm.
Aguiniga-Heredia’s argument that Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), renders §§ 952 and 960 unconstitutional is foreclosed by United States v. Buckland, 289 F.3d 558 (9th Cir.2002) (en banc) and United States v. Mendoza-Paz, 286 F.3d 1104, 1109-10 (9th Cir.2002). His further argument that the government was required to allege type and quantity of controlled substance is foreclosed by United States v. Carranza, 289 F.3d 634 (9th Cir.2002). “Apprendi did not change the long established rule that the government need not prove that the defendant knew the type and amount of a controlled substance that he imported or possessed; the government need only show that the defendant knew that he imported or possessed some controlled substance.” Id. at 644 (emphasis in original).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.